[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 November 28, 2005
                                No. 04-16353                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                    D. C. Docket No. 00-00262-CR-J-20HTS


UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

WILLIAM ALLEN ARNOLD,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________
                            (November 28, 2005)


Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     William Allen Arnold, pro se, appeals the district court’s revocation of his
supervised release. Arnold challenges his underlying conviction and sentence, and

contends that the probation officer who submitted a petition notifying the court that

he violated conditions of his supervised release engaged in the unauthorized

practice of law, that the sentencing judge erred in failing to recuse himself, and that

the district court violated the Separation of Powers doctrine by sentencing him to a

term of imprisonment based on his violation of a condition of supervised release.

      We find no error. We will not consider Arnold's arguments challenging his

underlying conviction because this Court affirmed Arnold's conviction on direct

appeal, and this is not a 28 U.S.C. § 2255 proceeding. We likewise do not consider

Arnold's arguments challenging his underlying sentence, because the sentence is

presumed valid and cannot be challenged in a revocation proceeding. By reporting

to the court the status of Arnold’s supervised release, the probation officer is not

engaging in the unauthorized practice of law. We find no error in the procedures

utilized by the district court below and find no abuse of discretion in the revocation

of Arnold's supervised release, or in the district court judge’s refusal to recuse

himself from the sentencing proceeding, as there is no evidence of any personal

bias or prejudice by the district court judge against Arnold. Finally, the revocation

of supervised release process does not violate the Separation of Powers doctrine.

      AFFIRMED.



                                           2